Citation Nr: 1734581	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.   09-49 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for respiratory disability, claimed as due to asbestos exposure.

2.  Entitlement to service connection for melanoma, claimed as myeloma, to include as due to exposure to herbicides and/or exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to September 1969.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which denied the Veteran's claims for entitlement to service connection.  Jurisdiction has since been transferred to the VA RO in Indianapolis, Indiana. 

The Board remanded the claims for further development in June 2012 and January 2014.

In a September 2013 rating decision, the RO in Indianapolis, Indiana granted service connection for tinnitus and bilateral hearing loss; 10 percent and noncompensable disability ratings were assigned, respectively, effective from April 25, 2008.  Since service connection was granted, the Veteran's appeals as to those issues have become moot.  The Veteran has not disagreed with the assigned disability ratings or the effective dates.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, those matters are not in appellate status at the present time.


FINDINGS OF FACT

1.  The Veteran does not have a pulmonary disorder including obstructive or restrictive forms of lung disease. 

2.  The Veteran's sleep apnea did not manifest in service and is not otherwise related to his military service, to include exposure to asbestos therein.

3.  The Veteran's melanoma was not present during service or within one year thereafter, and did not develop as a result of any incident during service, to include due to herbicides and/or ionizing radiation exposure.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a respiratory disorder including sleep apnea, to include as due to asbestos exposure, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for entitlement to service connection for melanoma, to include as due to herbicide exposure and/or ionizing radiation, have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.311 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The notice requirements were met in this case by a May 2008 letter.  This letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the initial adjudication of the claim.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this case, VA obtained the Veteran's service treatment records, and all relevant, identified, and available VA and private post-service treatment records and examination reports.

The Veteran was afforded a VA examination in September 2012 and June 2013, and a medical addendum opinion was obtained in December 2015 for a respiratory disability.  As will be discussed in greater detail below, the clinician reviewed the Veteran's medical history and claims file, and provided opinions supported by a rationale such that the Board can render an informed determination.  The Board, therefore, concludes that taken together the opinions are adequate for the purposes of rendering a decision in the instant appeal. See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board acknowledges that, to date, the Veteran has not been provided with a VA examination and a medical opinion has not been obtained in relation to his claim of entitlement to service connection for melanoma.  The Board finds that the medical evidence of record is sufficient to decide the claim and no VA medical opinion is warranted. 38 U.S.C.A. § 5103A (a).  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

In determining whether VA's duty to assist requires that a VA medical examination be provided or a medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).

Regarding the third factor, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence suggesting a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

 The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

In this case, the only evidence that the Veteran has melanoma related to service are the Veteran's own conclusory generalized lay statements, which are unsupported by the medical evidence.  Although the Veteran believes that melanoma should be service connected, the fact remains that his contentions have not been bolstered by the opinion of any medical professional and the post-service treatment record provides highly probative evidence against this claim.  Accordingly, the Board finds that referral for a VA medical examination or opinion is not warranted.  As such, the lay statements of record are simply insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by the VCAA.

II.  Legal Criteria

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16   (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection can also be established based on herbicide exposure (e.g., Agent Orange).  38 C.F.R. § 3.307 (a)(6).  For the purposes of determining herbicide exposure, a Veteran who served in qualifying locations is presumed to have been exposed to an herbicide agent. 38 C.F.R. § 3.307 (a)(6)(iii).  If the Veteran is presumed to have been exposed to herbicides, the Veteran is entitled to a presumption of service connection for certain disorders. 38 C.F.R. § 3.309 (e).  This presumption is specifically limited to those diseases listed. The Veteran reported that while deployed to the Western Pacific, his ship visited and docked in Vietnam and that he swam and waterskied off shore.  Development to verify the ship's location has not been accomplished.  Even if herbicide exposure is presumed in this case, melanoma is not a disability presumed to be associated with herbicide exposure.  38 C.F.R. § 3.309 (e).  Therefore, presumptive service connection for melanoma based on herbicide exposure is not applicable in this case.  Id.

The Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 - 346 (1994); see also Notice, 61 Fed. Reg. 41,442 - 449 (1996); 67 Fed. Reg. 42,600 - 42,608 (2002). 

Where the evidence does not warrant presumptive service connection, VA must determine whether the disability is otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112 (c) and 38 C.F.R. § 3.309 (d).  Second, service connection can be established under 38 C.F.R. § 3.303 (d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303 (d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309 (d)(3) and/or does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309 (d)(2), the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the Veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and includes skin cancers.  See 38 C.F.R. § 3.311 (b)(2). 

A 'radiation exposed Veteran' is one who, while serving on active duty or on active duty for training or inactive duty for training, participated in a radiation-risk activity. 'Radiation-risk activity' is defined to mean on site participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States Forces during the period beginning on August 6, 1945, and ending July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupation forces in Hiroshima or Nagasaki during the period beginning on August 6, 1945, and ending on July 1, 1946. 38 C.F.R. § 3.309 (2016). 

Diseases subject to presumptive service connection based on participation in a 'radiation-risk activity' are the following: (i) leukemia (other than chronic lymphocytic leukemia); (ii) cancer of the thyroid; (iii) cancer of the breast; (iv) cancer of the pharynx; (v) cancer of the esophagus; (vi) cancer of the stomach; (vii) cancer of the small intestine; (viii) cancer of the pancreas; (ix) multiple myelomas; (x) lymphomas (except Hodgkin's disease); (xi) cancer of the bile ducts; (xii) cancer of the gall bladder; (xiii) primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) cancer of the salivary gland; (xv) cancer of the urinary tract; (xvi) bronchial alveolar carcinoma; (xvii) cancer of the bone; (xviii) cancer of the brain; (xix) cancer of the colon; (xx) cancer of the lung; and (xxi) cancer of the ovary. 38 C.F.R. § 3.309 (d) (2) (2016).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.  Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

III.  Factual Background and Analysis

A.  Respiratory Disorder/ Sleep Apnea 

The Veteran contends that he suffers a respiratory disorder, to include sleep apnea, which is directly related to his naval service.  Specifically, he asserts that his disability is a result of in-service asbestos exposure. See December 2008 Notice of Disagreement. 

The Veteran served as a damage controlman aboard a repair ship and destroyer tender in 1968-69.  As sailors in this occupation repair insulated piping systems and bulkheads under routine and emergency situations, he reported and it is credible that he may have been exposed to friable asbestos fibers.  

The Veteran's service treatment records (STRs) are silent for any reference to respiratory complaints and are negative for any diagnosis of sleep apnea, or symptoms suggestive of sleep apnea, such as frequent trouble sleeping, loud snoring, and daytime tiredness.  The Veteran denied any significant history in a September 1969 discharge examination, and a military examiner noted no mouth, throat, or lung and chest abnormalities.  The Veteran's chest X-ray and physical examination at separation were within normal limits.  See June 1966, July 1967, and September 1969 VA Reports of Medical Examination 

An October 2000 document from H.C. Hospital revealed that the Veteran was tested and diagnosed with obstructive sleep apnea.  See October 2000 H.C. Hospital Document.  The attending physician noted several soft tissue structures that reduced the oropharyngeal inlet by nearly 90 percent.  In December 2000, the Veteran underwent surgery in part to correct extreme hypertrophy of the uvula by a palatal pharyngoplasty, bilateral bipolar cauterization and outfracture of the inferior turbinates.  The Veteran was again tested at a private clinic in December 2005.  A physician noted poor response to the use of a positive pressure device because of the possibility of nasopharyngeal obstruction.  The Veteran did not report nor did the attending clinicians mention exposure to environmental hazards as causes of sleep apnea. 

In December 2008 Notice of Disagreement, the Veteran wrote that, he was exposed to asbestos and he now suffers from asthma and sleep apnea.  See December 2008 Notice of Disagreement.  

An October 2012 VA Form 21-4142, the Veteran wrote that he has had problems breathing for many years and he used a breathing machine every night.  See October 2012 VA Form 21-4142. 

In November 2012, the Veteran was afforded a VA respiratory condition examination.  The examiner noted review of his claims file.  The examiner opined that the Veteran does not have a respiratory condition including neither obstructive nor restrictive lung disease.  The examiner noted that the chest X-rays showed that the Veteran's lungs were clear and his heart was normal size.  A pulmonary function test was normal.  The examiner noted that the Veteran does not have an identified respiratory condition disorder.  See November 2012 VA Respiratory Condition Examination. 

In June 2013, the Veteran was afforded a VA sleep apnea examination.  The examiner noted review of his claims file.  The examiner opined that the Veteran's sleep apnea condition was less likely as not (less than 50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale for this opinion stated that, "Upon review of the medical literature, it was determined that obstructive sleep apnea occurs when the muscles in the back of the throat relax.  These muscles support the soft palate, the triangular piece of tissue hanging from the soft palate (uvula), the tonsils, the side walls of the throat, and the tongue.  When the muscles relax, your airway narrows or closes as you breath in, and you cannot get an adequate breath in.  This may lower the level of oxygen in your blood.  Your brain senses this inability to breathe and briefly rouses you from sleep so you can reopen your airways.  Therefore, the Veteran's obstructive sleep apnea is less likely than not (less than 50 percent probability) incurred in or caused by his military service including a claimed asbestos exposure."  See June 2013 VA Sleep Apnea Examination.    

A December 2015 VA medical addendum report, the examiner stated that obstructive sleep apnea is caused by an anatomical abnormality and not by any environmental exposure, including asbestos.  The examiner determined that the Veteran's obstructive sleep apnea was less likely as not incurred in or caused by military service.  See December 2015 VA Medical Addendum Opinion. 

Based on the evidence of record, the Veteran's claim of service connection for a respiratory disorder, to include sleep apnea and asthma must be denied.

Although the Veteran contends that he has been diagnosed with asthma, the evidence shows that sleep apnea is the only respiratory disorder that has been diagnosed since the Veteran filed his claim.  

In this case, there is no evidence of a respiratory disorder, to include sleep apnea, during service or for many years thereafter.  The Veteran's STRs indicates that there were no complaints, treatment, or diagnosis of any respiratory disorder.  The chest X-rays and physical examination at separation were within normal limits.  Furthermore, there were no indications of symptoms suggestive of sleep apnea such as frequent trouble sleeping, loud snoring, and daytime tiredness, reported any time during active duty.  See June 1966, July 1967, and September 1969 VA Reports of Medical Examination.

No respiratory disorder was noted or identified during service or within one year of separation.  Moreover, the record establishes that he did not have characteristic manifestations of the claimed respiratory disorder during or within one year of service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

The weight of the evidence reflects that the Veteran's obstructive sleep apnea is unrelated to his service.  The Veteran did not contend that the disorder first manifested in service and service treatment records are silent for any respiratory or sleep associated symptoms or diagnoses.  Veteran's obstructive sleep disorder was first diagnosed in 2000 with no comments by the treating clinicians of decades of prior symptoms or references to environmental hazards.  The Board also finds that the weight of the evidence reflects that the Veteran's presumed asbestos exposure did not cause the Veteran's obstructive sleep apnea.

Here, the most probative and credible evidence are the VA June 2013 examination report and the December 2015 medical addendum opinion.  The June 2013 VA examination report and December 2015 medical addendum opinion as a whole establish that the Veteran's obstructive sleep apnea is unrelated to service, including any possible asbestos or herbicide exposure.  The opinions of the VA examiner are consistent with the medical evidence of record, which does not demonstrate that his obstructive sleep apnea is related to service, including any possible asbestos exposure.  The VA examiners explained the reasons for their conclusions based on an accurate characterization of the evidence of record and current medical literature.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  Thus, their opinions are highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Additionally, the opinions are found to carry significant probative weight.  The Veteran has not provided any competent medical evidence to rebut any of the opinions against the claim or otherwise diminish their probative weight. See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's sleep apnea to an in-service event or illness, including possible asbestos exposure, the Board finds that these statements are not competent evidence and have no probative value.  To the extent that any probative value was to be given, the general lay assertions are outweighed by the specific, reasoned opinions of the June 2013 VA examination report, the December 2015 medical addendum opinion, and the clinical evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In sum, there is no reliable evidence linking the Veteran's obstructive sleep apnea to his service, including any possible asbestos exposure. 

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a respiratory disorder, to include sleep apnea.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

B.  Melanoma 

The Veteran contends that he suffered from skin cancer directly related to his naval service.  He stated that there were times when his ship pulled into port in Vietnam and he would swim and water ski in the waters close to shore.  See December 2008 Notice of Disagreement. 

The Veteran's service treatment records do not show treatment for any skin condition during service.  At the entrance and separation examinations, the Veteran's skin was normal on clinical examination.  The VA physical examinations and report of medical history in June 1966, July 1967, and September 1969 showed that the Veteran's skin was normal in the clinical evaluation and the Veteran had no complaints of any skin condition.  

The Veteran identified the private physician who treated him for a cancerous mole in February 2005 and provided authorization for the release of this medical information to VA.  The RO sent a request for these medical records in November 2012 and received a response that the group's records indicated that the Veteran may have been treated there, but that any records regarding that treatment were destroyed.  See November 2012 VA Medical Records Request.  

The Veteran received treatment from the Indianapolis VA Medical Center (VAMC), and electronic records from October 2008 through August 2011 document the Veteran's consistent reports of having had a surgical removal of a melanoma in approximately 2005. 

The RO received the Veteran's claim for service connection for myeloma (later corrected to melanoma) in April 2008.  

In May 2016, a VA dermatologist noted the Veteran's report of the excision of a melanoma lesion in 2002.  There was no documentation in the file regarding this lesion or surgery.  On examination, the dermatologist not numerous keratoses and diffuse actinic damage and well healed scars on the left upper arm and left upper abdomen.  A December 2016 VA dermatology note indicates that the Veteran has a scar on the left side of his chest at the site of the previous melanoma excision ten years ago.  The examiner indicated that there was no evidence of clinical recurrence.  Additionally, she noted that there was no evidence of recurrence of a squamous cell carcinoma of the left upper arm excised six years ago.  See VA December 2016 VA Dermatology note. 

Based on all the evidence, both medical and lay, the Board finds that the Veteran did not experience chronic symptoms of melanoma in service, did not experience continuous symptoms of melanoma since service separation, and did not experience symptoms of melanoma to a compensable degree within one year of service separation.  There were no complaints, diagnosis, or treatment during his active duty service.  The Veteran has not made any assertions of having symptoms in service.  The Veteran's STRs reflect that the Veteran had no treatment for or a diagnosis of melanoma during service.  The Veteran denied any skin disorders in his service physical examinations and examiners noted no abnormalities.  The weight of the evidence demonstrates that the onset of the skin condition was decades after service, when he was treated for a melanoma.  As the Board finds that the Veteran's melanoma did not occur until many years after service, the criteria for  presumptive service connection based on continuous symptomatology under 38 C.F.R. § 3.303(b) are not met.  As the Board finds that the melanoma began decades after service separation, it was not shown to be a compensable degree within one year of service, so the chronic disease presumptions under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309 do not apply as well.  For these reasons, the criteria for presumptive service connection have not been met. 

Furthermore, the weight of the evidence demonstrates that the first treatment for a skin condition is decades after service, when he was seen for complaints of a skin condition.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).

The Board further finds that the weight of the competent evidence demonstrates that the melanoma disability is not otherwise related to active service, to include as due to any exposures during service. 

Throughout the course of the appeal, the Veteran has contended his melanoma condition was caused by exposure to herbicides.  The Veteran has not advanced any other theory of service connection for the melanoma claim.  See December 2008 Notice of Disagreement.  

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr at 308. Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77. 

Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  Jandreau, at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R. § 3.159 (a)(2).

While the Veteran, as a layperson, would not be competent to provide himself with a diagnosis of melanoma, he is competent to report what he has been told by medical professionals.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a lay person is competent to report a contemporaneous diagnosis)

In this case, the only evidence suggesting a relationship between the melanoma and the in-service exposure to herbicides consists of the Veteran's general contentions in his December 2008 Notice of Disagreement.  The etiology of the melanoma, especially as claimed as related to in-service herbicide exposure, is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran that requires knowledge of the complex etiology of a relationship to herbicide exposure.  Such opinion relating melanoma to herbicides would require specialized knowledge of the chemical components of herbicides, the known complications from herbicide exposure (derived from scientific studies), the disease process (mechanism) as to how herbicides cause melanoma(s), knowledge of other causes and risk factors of melanoma, and knowledge of factors that differentiate melanoma caused by herbicide from those caused by other risk factors, and correlating ability to differentiate between competing etiologies.  The Board does not find the Veteran, under the particular facts of this case, to be competent to provide evidence of an etiological nexus between in-service herbicide exposure and the melanomas, especially in the context of this case where there is no diagnosis or treatment for symptoms for many years after service separation.  38 C.F.R. 
§ 3.309(e)

Regarding any in-service exposure to radiation, a review of the record shows that the Veteran does not qualify as a "radiation-exposed Veteran" as defined in 
38 C.F.R. § 3.309(d)(3).  To be considered a "radiation-exposed" Veteran, a Veteran must have participated in a "radiation-risk activity," such as on-site participation in a test involving the atmospheric detonation of a nuclear device.  Id.   The service treatment records show that the Veteran was monitored for radiation exposure for a two week period of time while attending a Navy training course.  The school documented the measured exposure as zero in a report sent to his parent command for inclusion in a Record of Occupational Exposure to Ionizing Radiation (DD Form-1141).  A December 2016 letter from the Naval Dosimetry Center confirmed the Veteran's exposure was 00.000 dose (REM) of radiation.  The Veterans' duty assignments and occupation aboard the repair ships are not consistent with any further occupational radiation exposure (such as work with nuclear power plants, weapons, or medical diagnostic equipment) and no additional DD-1141 was prepared.   According to post-service VA medical records, the Veteran was treated during 2005 for a melanoma condition.  The Board further finds that the Veteran was not shown to be a "radiation-exposed" Veteran, and the legal authority governing such a claimant is not applicable to him.  See 38 C.F.R. § 3.309 (d).  

Without competent and credible evidence of an association between the claimed disability and the Veteran's active duty, to include as due to herbicide exposed or ionizing radiation, service connection is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the appellant's claim for service connection.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990)


ORDER

Entitlement to service connection for respiratory disability, claimed as due to asbestos exposure is denied.

Entitlement to service connection for myeloma, to include as due to exposure to herbicides and/or exposure to ionizing radiation is denied.




____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


